Jokes, J.
The petitioner in this case sues the defendants jointly. ' There was issue and trial, and as to one, judgment was rendered for the amount of plaintiffs claim, whilst as to the other the case is still pending; undecided judgment in the lower Court having been rendered against the one who plead, he has appealed. In this Court he urges that the judgment was erroneous, it being for the entire amount of plaintiff’s demand, when in law, if liable at all, according to plaintiff’s own averments, he is only liable on a joint debt for one-half of the judgment rendered herein.
Of this opinion is this Court; but justice requires that this case be remanded, with leave to both parties to amend their pleadings, and for further proceedings according to law ; plaintiff and appellee paying costs of this appeal.
Howeuxi, J., recused.